Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over TANTOS et al (10,514,541) in view of GUENTER et al (Foveated 3D Graphics).
 	As per claim 1, Tantos teaches the claimed “head-mounted display system” comprising: “a display; a host device to provide first image data and second image data for a foveated image frame to be displayed on the display, the first image data to have a first resolution and the second image data to have a second resolution lower than the first resolution” (Tantos, Abstract; figures 3A and 3B; column 4, lines 42-48); and “a display controller to: obtain the first image data and the second image data from the host device” (Tantos, figures 3A and 3B); “up-sample the second image data based on first metadata from the host device to generate up-sampled second image data, the up-sampled second image data to have the first resolution; combine the first image data and the up-sampled second image data based on second metadata from the host device” (Tantos, column 17, lines 49-59 – the focal 101 and secondary region 201 are defined based on “fall off,” or angular distance; column 24, lines 15-57; column 27, lines 17-39).  It is noted that Tantos does not explicitly teach how the first and second image data with different resolutions are combined for displayed, and specifically on the overlap region.  However, Guenter teaches that the claimed “perform, based on third metadata from the host device, a combination of at least two different filter operations on an overlap region including a portion of the first image data and a portion of the up-sampled second image data to generate the foveated image frame, the third metadata to specify a width in pixels of the overlap region” is well known in the art (Guenter, figure 3 – the blend masks used to blending data of the focal region and the secondary region; there are many well-known types of filter can be used to enhanced the quality of the 

 	Claim 2 adds into claim 1 “wherein the display controller is to render the foveated image frame on the display” (Tantos, figures 4A-4C; Guenter, figure 1).

	Claim 3 adds into claim 1 “wherein the first metadata is to specify at least one of the second resolution of the second image data or a down-sizing ratio corresponding to the second resolution, and the second metadata is to specify a position of the first image data in the foveated image frame” (Tantos, column 17, lines 49-59 – the focal 101 and secondary region 201 are defined based on “fall off,” or angular distance; column 24, lines 15-57; column 27, lines 17-39; Fuenter, figure 1).

	Claim 4 adds into claim 1 “wherein the first resolution of the first image data is to correspond to a resolution of the display” (Tantos, column 16, lines 4-20; Fuenter, figure 1 – the red region).

	Claim 5 adds into claim 1 “wherein the overlap region corresponds to a rectangular strip with the width specified by the third metadata” which is just a well-known defined overlap regions of the focal region and the secondary region (official notice) (see also Fuenter, 4 Foveated Rendering System).

	Claim 6 adds into claim 1 “wherein the two different filter operations include at least two of a data smoothing, an averaging operation and a blurring operation” which are well-known techniques on image enhancing to provide smooth images on display.

	Claim 7 adds into claim 1 “a data interface to communicatively couple the host device and the display controller, and the display controller is to obtain the first image data and the second image data from the host device via the data interface” (Tantos, figure 5; Guenter, 4 Foveated Rendering System).

	Claims 8-14 and 15-20 claim at least one non-transitory computer readable medium comprising computer readable instructions and a method based on the system of claims 1-8; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,949,947. 


Claim 1 of the US patent
A head-mounted display system comprising: a display; a host device to provide first image data and second image data for a foveated image frame to be displayed on the display, the first image data to have a first resolution and the second image data to have a second resolution lower than the first resolution; and a display controller to: obtain the first image data and the second image data from the host device; 
A head-mounted display device comprising: a display; a data interface; a frame buffer; and a device controller to: store first image data for a foveated image frame from a host device in the frame buffer before second image data for the foveated image frame is obtained from the host device, the first image data to have a first resolution and the second image data to have a second resolution lower than the first resolution;
up-sample the second image data based on first metadata from the host device to generate up-sampled second image data, the up-sampled second image data to have the first resolution; combine the first image data and the up-sampled second image data based on second metadata from the host device; and
as the second image data is obtained from the host device via the data interface, up-sample the second image data based on first metadata from the host device to generate up-sampled second image data to combine with the first image data, the up-sampled second image data to have the first resolution;

the first image data from the frame buffer and the up-sampled second image data based on second metadata from the host 

apply, based on third metadata from the host device, a combination of at least two different filter operations on a rectangular strip of the foveated image frame that corresponds to an overlap region including a portion of the first image data and a portion of the up-sampled second image data to render the foveated image frame on the display, the third metadata to specify a width in pixels of the rectangular strip.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent contains all the features of the claims in the pending applications.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616